Citation Nr: 0728281	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of        
     entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1951 to January 1953.

Regarding the veteran's bilateral hearing loss and tinnitus, 
this matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
November 2005.  A statement of the case was issued in March 
2006, and a substantive appeal was received in March 2006.  

Regarding the veteran's PTSD, this matter comes before the 
Board on appeal from an August 2003 rating decision by an RO 
of the VA.  The veteran's notice of disagreement was received 
in September 2004.  A statement of the case was issued in 
December 2004, and a substantive appeal was received in 
February 2005.  The PTSD issue was certified to the Board by 
the RO via a VA Form 8 in March 2005.

The veteran testified at a videoconference Board hearing in 
May 2007.  A transcript of this hearing is of record.  

In a written communication received in July 2007, the veteran 
appears to have raised additional service connection claims.  
This matter is referred to the RO for clarification and 
appropriate action.  

The issues of tinnitus and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by an August 2003 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss has been received since the August 2003 rating 
decision.

3.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision which denied entitlement 
to service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 2003 rating decision denying service connection for 
bilateral hearing loss; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).
  
3.  Bilateral hearing loss was not incurred in or aggravated 
by service.   38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2005 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the May 2005 VCAA letter effectively notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the May 2005 letter was sent to the appellant prior 
to the September 2005 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a May 2005 VCAA letter with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, with regard to the hearing loss issue, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent 
evidence.  All available pertinent records, in service and 
VA, have been obtained.  Although the veteran was not 
provided a VA examination, the Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the hearing loss issue on appeal.  



New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  It appears that the appellant's current attempt to 
reopen the claim of basic eligibility for VA benefits was 
received in April 2005.

For purposes of this appeal, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A review of the record shows that the veteran was informed of 
the August 2003 denial of his hearing loss claim in a 
September 2003 notification letter.  The appellant did not 
file a notice of disagreement within one year from the date 
of the notification of the rating decision to appeal the 
denial of the claim.  See 38 U.S.C.A. § 7105 (b)(1).  Under 
the circumstances, the Board finds that the August 2003 
rating decision became final.  See 38 U.S.C.A. § 7105 (c).      

Pertinent evidence of record at the time of the August 2003 
rating decision consisted of the veteran's service medical 
records that were negative for complaints of, treatments for, 
and diagnoses for bilateral hearing loss.  Also included were 
a physical examination from April 1972 showing no hearing 
defect and clear ear canals; and a physical examination in 
December 1973 showing no complaints regarding his ears and 
open ear canals devoid of ear wax.  In addition, an April 
1975 VA examination revealed both ear drums intact with no 
discharge and no hearing loss noted.     

The RO denied the veteran's claim for service connection for 
bilateral hearing loss because the evidence of record at that 
time did not show current bilateral hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  

Additional evidence received since the August 2003 rating 
decision includes an August 2003 VA audiology consult 
revealing a diagnosis of mild to moderate sensorineural 
hearing loss in the right ear and moderate mixed hearing loss 
in the left ear.  The Board finds that this evidence relates 
to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for bilateral hearing 
loss; is neither cumulative nor redundant; and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, as new and material evidence has been received, 
the Board finds the claim of entitlement to service 
connection for a bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108.  
 
Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
An August 2003 audiological examination appears to show 
auditory thresholds equal to and greater than 40 decibles for 
several of the relevant frequencies in each ear.  The only 
remaining question is whether the current hearing loss is 
related to the veteran's service.  

The veteran maintains that while stationed in Korea, the 
veteran was exposed to loud noises.  At his May 2007 hearing, 
the veteran elaborated that he was exposed to tanks, tank 
fire, and demolition.  He also reported being exposed to 
enemy fire that included gunfire, shelling, and bombing while 
aboard a ship that was returning fire.  The veteran continued 
that he was then assigned to a tank battalion and later to an 
engineering combat battalion in which he engaged in 
demolition projects and wore no hearing protection.  As noted 
previously, service medical records are silent for any 
complaints of, treatments for, and diagnoses of anything 
pertaining to his ears.  The Board also finds there is no 
competent evidence of record documenting the presence of 
hearing loss in service medical records.  Whispered voice 
testing from February 1951, February 1952, and January 1953 
revealed that his hearing was 15/15 bilaterally.  Spoken 
voice testing from January 1953 revealed that his hearing was 
also 15/15 bilaterally.  Clinical evaluation of the ears 
including auditory acuity was determined to be normal at the 
time of the examinations.        

The Board notes that there is no medical documentation of the 
presence of hearing loss within one year of the veteran's 
discharge which would allow for a grant of service connection 
on a presumptive basis.  VA medical records show that the 
veteran was first seen for hearing loss in February 2003, 
approximately 50 years after service.  
  
In reviewing the file, the Board notes that when the veteran 
initially filed a claim with the VA in April 1972, he filed 
for back disability and shell fragment wounds to his left 
leg, left arm, and left temple.  However, he did not 
reference hearing loss at that time, thus suggesting that the 
veteran himself was of the opinion that at that time he did 
not have service-related loss of hearing acuity.  If he 
believed he had hearing loss related to service, it is 
reasonable to expect that he would have included such a claim 
with his other claims.    

Additionally, as noted previously, an April 1972 physical 
examination shows that there was no hearing defect and his 
canals were clear; and a December 1973 physical examination 
shows that there were no complaints regarding his ears and 
the canals were open with no wax.  Further, an April 1975 VA 
examination revealed both ear drums intact with no discharge 
and no hearing loss noted.     

The Board acknowledges the veteran's sincere belief that his 
hearing loss is related to noise exposure during service.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  It is 
further noted that the veteran's case presents an evidentiary 
picture which essentially shows that hearing loss was not 
suspected or reported during service and that the veteran's 
hearing loss was only medically detected many years after 
service.  Overall, there is simply no medical evidence to 
suggest a link between the current hearing loss and the 
veteran's service which ended in 1953. 

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's hearing loss claim.
  

ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  To 
this extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is not warranted.  To that extent, the appeal is denied.


REMAND

At his May 2007 hearing, after the veteran explained that he 
sought treatment at the VA hospital regarding injury to his 
legs, when the veteran was asked about the ringing in his 
ears, he responded, "I was told yesterday that they are 
going to do something else."  It appears to the Board that 
the veteran is seeking treatment for tinnitus at the VA 
hospital.  The most recent VA medical evidence of record is 
from June 2005, and there is no medical evidence reflecting a 
current diagnosis of tinnitus.  Appropriate action must be 
taken to obtain clinical records regarding treatment for 
tinnitus before the Board may proceed with appellate review.    

The Board also notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Although a request to verify some of the veteran's stressors 
was submitted in April 2006, it appears that the results from 
that search are not associated with the claims folder.  
Moreover, not all stressors have been submitted for 
verification.  Various statements from the veteran and 
various service medical records reflect that the veteran 
served with the 185th Engineering Combat Battalion; and it 
appears that a request for unit records has not been 
submitted.  Also, in a letter dated February 2003, the 
veteran noted that after May 26, 1952, he and a Sergeant 
First Class Barrin were hit by sniper fire and were assisted 
by the 519th Military Police Group, B Company.  

At his May 2007 hearing, the veteran reported being under 
enemy fire while aboard a ship named Queen Mary in 1951.  The 
Board directs the RO's attention to the veteran's entrance 
examinations that show that in February 1951, he was assigned 
to the 8th Infantry Division based out of Fort Jackson, South 
Carolina.  To date, no unit records of the 8th Infantry 
Division are associated with the claims file.  The Board 
finds that the aforementioned reported stressors have not 
been verified and an attempt must be made to verify the 
claimed stressors.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to obtain clinical records from July 2005 
on from the VA Medical Facility in 
Columbia, South Carolina.

2.  The RO should prepare a request to 
the Marine Corps University Archive, or 
the U. S. Army and Joint Services Records 
Research Center (JSRCC) (formerly Center 
for Unit Records Research (CURR)), or 
both, as appropriate, and request 
corroboration of the stressors claimed by 
the veteran.  

3.  If, and only if, a claimed 
stressor(s) is corroborated, then the 
veteran should be scheduled for a VA PTSD 
examination.  The examiner should be 
furnished the claims file for review and 
the RO should clearly inform the examiner 
of the details of the corroborated 
stressor(s).  Any medically indicated 
special tests should be conducted.  If 
the examiner finds that a diagnosis of 
PTSD is warranted, then the examiner 
should clearly report whether the PTSD is 
related to the corroborated stressor(s).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
tinnitus and for PTSD is warranted.  If a 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


